                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EVERETT RATLIFF,

        Plaintiff,
                                                  Case No. 18-cv-729-bbc
   v.

ANTHONY HENTZ, CECILIA
HUTCHENSON-SMITH, AND
KRISTINE PRALLE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             2/20/2020
        Peter Oppeneer, Clerk of Court                     Date
